June 7, 1933. The opinion of the Court was delivered by
The order of his Honor, Circuit Judge Stoll, in this cause, appealed from by some of the defendants, which will be reported, is entirely satisfactory to this Court.
Counsel for the appellants criticize the holdings in McEachernv. Wilson, 154 S.C. 201, 151 S.E., 472, andBrewton v. Shirley, 93 S.C. 365, 76 S.E., 988, relied upon to sustain the conclusion of the lower Court. Upon careful consideration of those cases, we are satisfied with the conclusions there announced.
If we should agree with the construction placed by appellants upon the provisions of Section 493 of the Code, as to "Amendments of Course," that the appellants had the legal *Page 91 
right, as a matter of course, without the permission of the Court, to put in a second amended answer, the result would be to practically prevent a case in the Court of Common Pleas from ever being tried, when a defendant desired to accomplish that purpose. If a party has the right, under the terms of that section, to file more than one amended pleading, as a matter of course, he has the right to file any number of such amended pleadings. He might continue to file and file amended pleadings, and the case would never be ready for trial. We cannot conceive that the legislative authority ever intended such consequences.
The order appealed from is affirmed.
MESSRS. JUSTICES STABLER and BONHAM concur.
MR. JUSTICE CARTER disqualified.
                 ORDER ON PETITION FOR REHEARING